DMP. JGH/TEA
F. #2018R001373

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

IN THE MATTER OF AN APPLICATION
OF THE UNITED STATES OF AMERICA
FOR A SEARCH WARRANT FOR THE | FILED UNDER SEAL
PREMISES KNOWN AND DESCRIBED
AS THE OFFICE OF CONSTANTINE APPLICATION FOR A
VASES INSIDE OF 23-09 31ST STREET, | SEARCH WARRANT

#2, ASTORIA, NEW YORK 11105, AND
ALL FILES, COMPUTERS AND 20-M-109
STORAGE MEDIA FOUND THEREIN

 

 

AFFIDAVIT IN SUPPORT OF AN
APPLICATION FOR A SEARCH
WARRANT

I, WILLIAM DEMPSEY, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

1. I make this affidavit in support of an application under Rule 41 of the
Federal Rules of Criminal Procedure for a warrant to search the premises known as the office
of Constantine Vases inside of 23-09 31st Street, #2, Astoria, New York 11105, and all files,
computers and storage media found therein (the “SUBJECT PREMISES”), further described
in Attachment A, for the things described in Attachment B.

2. I am a Special Agent with the Department of Homeland Security,
Homeland Security Investigations (“HSI”), assigned to Cyber Intrusion and Fraud Group. I
have been a Special Agent with HSI for more than four years and a federal agent for over

eleven years, during which time I have been responsible for conducting and assisting

 
investigations into, among other things, criminal activity involving computers such as hacking,
computer network intrusions, money laundering, check fraud, bank fraud, and credit card
fraud. During my time with HSI, I have conducted or participated in surveillance, the
execution of search warrants, debriefings of informants and the review of other evidence.
Through my training, education and experience, I have become familiar with the manner in
which people use computers to commit crimes and the law enforcement techniques that can be
utilized to investigate and disrupt such activity. Moreover, in the course of my investigations
and other cases on which I have worked, I have gained experience executing search warrants
for both physical premises and electronic evidence and data, including the content and other
data associated with cellphones, email, messenger, financial, and digital-marketplace accounts.

3. This affidavit is intended to show only that there is sufficient probable cause for
the requested warrant and does not set forth all of my knowledge about this matter.

A. Based on the facts set forth in this Affidavit, I respectfully submit that there is
probable cause to believe that there presently is located in the SUBJECT PREMISES certain
items and property, which are more fully set forth in Attachment B, which constitute evidence,
fruits and instrumentalities of violations of, infer alia: 18 U.S.C. § 656 (theft, embezzlement,
ot misapplication by a bank employee); 18 U.S.C. §§ 1343, 1349 (bank fraud, wire fraud and
conspiracy to commit the same); 18 U.S.C. § 1028A (aggravated identity theft); and 18 U.S.C.
§§ 1956, 1957 (money laundering and conspiracy to commit the same) (collectively, the
“Subject Offenses”).

DESCRIPTION OF SUBJECT PREMISES
5. The property to be searched is the office of Constantine Vases inside of

the accounting firm named “Marios Eracleous Accounting,” located at 23-09 31st Street, #2,

 
Astoria, New York 11105, and all files, computers and storage media found therein. More
specifically, the SUBIECT PREMISES is located within the office of the Marios Eracleous
Accounting firm, which is located on the second floor of a two-story building containing
multiple businesses. When facing the exterior of the building containing the SUBJECT
PREMISES, there are multiple doors marked 23-09 31st Street. A photo of the street view of

the building housing the SUBJECT PREMISES is shown here:

 

6. When. facing the exterior of the building containing the SUBJECT
PREMISES at street-level, entrance to the SUBJECT PREMISES is gained by entering the
left-most glass door of the building marked 23-09 31st Street, This glass door is marked with
the names of several businesses, including “Mario Eracleous.” A photo of the glass door of

the exterior building leading to the SUBJECT PREMISES is included here:

 
 

7. Once inside the glass door from the street, the SUBJECT PREMISES is
reached by ascending two flights of stairs to the top floor of the building where there is a glass
door bearing the name “Marios Eracleous Accounting” and the name “Royal.” This glass

door, shown in the photo below, is the entrance to the SUBJECT PREMISES:

 

 
8. Immediately inside the Marios Eracleous Accounting firm, there is a
small waiting area with a glass partition directly ahead and a door to the right of the glass
partition. Behind the glass partition is a receptionist’s desk. The SUBJECT PREMISES,
which is Constantine Vases’s office within the firm, is located behind a second glass partition
along the back wall of the firm’s office. The SUBJECT PREMISES, which has glass doors,
is visible from the front waiting area. The SUBJECT PREMISES is reached by entering the
main office area through the door to the right of the receptionist’s glass partition, and then
turning to the right and walking down a short hallway with a bathroom on the left, and then
making a left turn at the end of the hallway. The office door to the SUBJECT PREMISES is
then the first door on the right. Inside the SUBJECT PREMISES is a desk with a black
computer monitor on it and multiple file cabinets behind the desk. The law enforcement agent
who visited the office on February 5, 2020 and confirmed the location of the SUBJECT
PREMISES with Mario Eracleous will be present for the execution of the search warrant.

PROBABLE CAUSE

I. Backeround -
9, The United States Attorney’s Office for the Eastern District of New

York, HSI, the Internal Revenue Service — Criminal Investigation (“TRS—CI”), the New York
City Police Department and the New York County District Attorney’s Office, are investigating
a years-long conspiracy perpetrated by Abed Ahmad (‘ABED”), Alaa Ahmad (“ALAA”),
Claudia Ayoub (“CLAUDIA”), Moustafa Ayoub (MOUSTAFA”), Constantine Vases
(“VASES”), and others. The investigation has revealed that from November 2012 through
June 2017, both dates being approximate and inclusive, these coconspirators conspired with

each other and others to defraud JPMorgan Chase & Co. (“JPMC”) and its customers by

 
misapproptiating more than $7.6 million from numerous victim bank accounts held at JPMC
(the “JPMC Victim Accounts”).

16. On February 3, 2020, this Court signed a Criminal Complaint (Mag. No.
20-106, hereinafter the “Complaint”) and issued arrest warrants for ABRED, ALAA,
CLAUDIA, MOUSTAFA and VASES (collectively, “the Defendants”) for conspiring
together and with others to commit bank fraud and money laundering. The Complaint is
attached hereto as Exhibit 1 and incorporated by reference.

11. As detailed in the Complaint, the Defendants conspired with cach other
and others to misappropriate funds from the JPMC Victim Accounts in two central ways. The
first method was to transfer money directly from the JPMC Victim Accounts that were
accessed by ABED and ALAA while they were working at JPMC. These initial transfers
were made predominantly through fraudulent checks, online and wire transfers into numerous
“First Pass” bank accounts held at various financial institutions.’ The majority of these First
Pass financial accounts were held in the names of a « is referred to in the
Complaint as Individual-1 and who left the United States in approximately July 2011 and has
not returned since) and a «:. is referred to in the Complaint as Individual-2 and
who left the United States in approximately September 2014 and has not returned since). In
reality, however, and as set forth in detail im the Complaint, these First Pass financial accounts
were controlled and operated by the Defendants and their coconspirators. The Defendants

and their coconspirators then used these First Pass accounts to transfer the stolen. funds and

 

' First Pass refers to the initial transfer of IPMC Victim Funds from the
JPMC Victim Accounts into a set of financial accounts controlled and managed by members
of the conspiracy.

 
launder them through a second layer of personal and business bank accounts used and
controlled by the Defendants and other members of the conspiracy, including into the accounts
of shell companies they created and controlled. The Defendants and their coconspirators then
further laundered the stolen funds by transferring them to other financial accounts that they
controlled. Using this method, the Defendants misappropriated and laundered millions of
dollars of JPMC Victim Funds.

12, | The other primary method the Defendants used to misappropriate funds
from the JPMC. Victim Accounts involved transferring the funds from JPMC Victim Accounts
to make payments to a series of credit card accounts controlled and operated by the Defendants
and their coconspirators. The Defendants used credit cards, again in the names of ZZ

P| and P| to charge sales by the shell companies they controlled, principally
using point of sale (“POS”) terminals obtained by VASES. They then transferred funds from
the JPMC Victim Accounts to pay these charges, which had the effect of transferring the JPMC
Victim Funds to the shell companies controlled by the Defendants. The Defendants also
transferred personal credit card balances to the credit cards in the names of |
PJ and then used JPMC Victim Funds to pay off the credit card balances.

II. VASES and the SUBJECT PREMISES

13. VASES is a self-described accountant and tax-preparer who works at the
SUBJECT PREMISES, an accounting firm run by VASES’s father-in-law, Marios Eracleous
(“Bracleous”). As set forth above, the firm’s name is “Marios: Eracleous Accounting.”
VASES has worked at the SUBJECT PREMISES since at least 2012.

14. As detailed in the Complaint, VASES helped manage shell companies,

including Freeform International, Inc. (“Freeform”) and Blackstone Capital Group, LLC
(“Blackstone”), that were central to the bank fraud and money laundering conspiracies
perpetrated by VASES and his coconspirators from at least November 2012 through June
2017. These shell entities were used, among other things, to receive and redistribute stolen
fands from JPMC Victim Accounts to and among the Defendants, including to VASES.

15. In furtherance of the bank fraud and money laundering conspiracies
charged in the Complaint, VASES also produced fraudulent financial documentation,
including fictitious bank statements and invoices for goods and services and at least one
fraudulent tax return. For example, records show that VASES worked to obtain POS
terminals and merchant account services for both Freeform and Blackstone. As part of this
effort, VASES prepared a fraudulent Freeform tax return dated February 2015 for the tax year
2014, and used this return to inflate Freeform’s purported earnings in order to obtain a POS
terminal for Freeform. In the false tax return that he prepared, VASES listed himself as the
preparer and included both the address and telephone number for the SUBJECT PREMISES.
Records also show that in one of the Freeform applications submitted by VASES to obtain a
POS terminal in or about December 2014, the application was purportedly signed wy

| | despite his having been living outside the United States for several years at the time.

16. Additionally, records show that the application for the Blackstone POS
terminal was faxed from the SUBJECT PREMISES in or about March 2016, and that the
terminal was later delivered to the SUBJECT PREMISES, as requested by VASES. Records
show that the POS terminal for Freeform was also sent to the SUBJECT PREMISES.

17. Once VASES obtained these POS terminals, VASES and _ his
coconspirators used the POS terminals for Blackstone and Freeform to charge nearly $2

million worth of fictitious sales that were then paid for with JPMC Victim Funds.
18. For example, as detailed in the Complaint, between approximately 2015
and 2017, an American Express (“Amex”) credit card ending 23-1004 in the name of
Blackstone and | more than $700,000 in payments from approximately
16 JPMC Victim Accounts. Records, mcluding Internet Protocol (“TP”) data, show that this
Amex account was opened in the United States after, cet the country. The account
charged more than $700,000 in fictitious sales at Freeform, the shell company which was, as
set forth in the Complaint, controlled by MOUSTAFA and VASES, Records further show
that a Freeform bank account funded in part by the fictitious sales subsequently transferred
misappropriated funds from the JPMC Victim Accounts to VASES, MOUSTAFA and other
coconspirators and entities controlled by them.

19. Additionally, tax returns and VASES’s emails, including an email
VASES sent to himself in approximately December 2014 attaching a worksheet of his
accounting clients for the year, show that while employed at the SUBJECT PREMISES,
VASES worked on tax returns for the following entities used to perpetrate the bank fraud and
money laundering conspiracies charged in the Complaint:

a. Freeform, which was used, along with financial accounts in its name and the

POS terminal obtained by VASES, to misappropriate more than $1.7 million

from JPMC Victim Accounts;

b. Blackstone, which, like Freeform, was used to misappropriate funds from JPMC
Victim Accounts and distribute them among the Defendants and their

coconspirators;

c. Mé&H, the entity controlled by MOUSTAFA , which was used to launder and
distribute among the Defendants funds from JPMC Victim Accounts; and

d. Global Network Marketing Solutions, the sham entity created by ABED to
receive and launder funds from JPMC Victim Accounts,
10

20, Records, including tax returns, also show that VASES prepared
individual tax returns for MOUSTAFA in 2013 and that he did so while working at the
SUBJECT PREMISES.

21. As a direct result of his participation in the bank fraud and money
laundering conspiracies charged in the Complaint, VASES received at least approximately
$600,000 in funds from JPMC Victim Accounts, including a significant portion laundered
through multiple accounts before ultimately being transferred into VASES’s home equity line
of credit (the “VASES HELOC Account”) against his home in Queens, New York, which
VASES and his wife owned from approximately 2016 through March 2019. VASES obtained
a significant portion of these funds from JPMC Victim Accounts through fraudulent charges
made using the POS terminals that he applied for using the SUBJECT PREMISES and that
were delivered to the SUBJECT PREMISES.

22. On February 4, 2020, law enforcement officers visited the Marios
Eracleous Accounting firm at 23-09 31st Street in Queens, New York and interviewed Marios
Eracleous. Eracleous informed law enforcement that approximately ten employees work for
him at the accounting firm, including VASES. VASES and the other employees prepare tax
returns, file incorporation documents, and do payroll work for the firm’s clients. Eracleous
told law enforcement officers that allhough VASES occasionally works at home, VASES has
an office within the firm where he regularly works. Eracleous showed the officers the location
of VASES’s office. Agents observed a computer inside VASES’s office. Eracleous further
informed law enforcement that the firm keeps records for approximately seven yeats.

23. Based on my training and experience — including my participation in this

investigation —I have learned that individuals who engage in fraudulent conduct such as the
11

Subject Offenses as described herein often keep physical evidence, fruits, and instrumentalities
of their crimes inside their offices and stored and saved within computers inside those offices.
Additionally, | know, including ftom discussions with [RS-CI agents assigned to this case, that
tax preparers and accountants typically prepare and store records relating to their business in
files within their offices and on office computers, and that it is reasonable to expect that the
operation of an accounting and tax-preparing business such as Mario Eracleous Accounting
would requite the preparation and retention of a comprehensive system of books and records,
including for tax preparation and accounting work done for clients. Such records are often
stored on office computers and/or computer networks.

24.  Talso know from my knowledge, training and experience that a business
entity or enterprise such as that located at the SUBJECT PREMISES is required by law to
maintain certain financial records, including such items as worksheets, journals, ledgers, bank
statements, deposit tickets and canceled checks for any and all bank accounts, receipts and
invoices for expenditures, federal and state income tax and employment tax returns, and
supporting documentation. Indeed, IRS Publication 583 advises businesses to keep and
maintain books and records for a time period of three to six years. It would be contrary to
normal business practice for a business to fail to keep formal financial records concerning its
operations.

25. Accordingly, and based on all of the above, I submit that there is probable

cause to believe that the SUBJECT PREMISES (including any computers and storage media found

therein) will contain evidence, fruits and instrumentalities of the Subject Offenses, and that the

SUBJECT PREMISES (including any computers and storage media found therein) will also
12

contain electronic devices that will contain (and will, in and of themselves, constitute) further
evidence, fruits and instrumentalities of the Subject Offenses.
TECHNICAL TERMS
26. Based on my training and experience, I use the following technical terms
to convey the following meanings:

(a) Storage medium: A storage medium is any physical object upon
which computer data can berecorded. Examples include hard disks, RAM, floppy disks, flash
memory, CD-ROMs, and other magnetic or optical media.

(b) Internet: The Internet is a global network of computers and other
electronic devices that communicate with each other. Due to the structure of the Internet,
connections between devices on the Internet often cross state and international borders, even

when the devices communicating with each other are in the same state.

COMPUTERS, ELECTRONIC STORAGE AND FORENSIC ANALYSIS

27, As described above and in Attachment B, this application seeks
permission to search for certain documents and records that might be found on the SUBJECT
PREMISES, in whatever form they are found. One form in which the records might be found
is data stored on a computer’s hard drive or other storage media. Thus, the warrant applied
for would authorize the seizure of electronic storage media or, potentially, the copying of
electronically stored information, all under Rule 41(e)(2)(B).

28. Probable cause. I submit that ifa computer or storage medium is found
on the SUBJECT PREMISES, there is probable cause to believe those records will be stored

on that computer or storage medium, for at least the following reasons:

 
13

(a) Based on my knowledge, training, and experience, I know that
computer files or remnants of such files can be recovered months or even years after they have
been downloaded onto a storage medium, deleted, or viewed via the Internet. Electronic files
downloaded to a storage medium can be stored for years at little or no cost. Even when files
have been deleted, they can be recovered months or years later using forensic tools. This is
so because when a person “deletes” a file on a computer, the data contained in the file does not
actually disappear; rather, that data remains on the storage medium until it is overwritten by
new data.

(b) Therefore, deleted files, or remnants of deleted files, may reside
in free space or slack space—that is, in space on the storage me dium that is not currently being
used by an active file—for long periods of time before they are overwritten. In addition, a

computer’s operating system may also keep a record of deleted data in a “swap” or “recovery”

file.

(c) Wholly apart from user-generated files, computer storage
media—in particular, computers’ internal hard drives—contain electronic evidence of how a
computer has been used, what it has been used for, and who has used it, To give a few
examples, this forensic evidence can take the form of operating system configurations, artifacts
from operating system or application operation, file system data structures, and virtual memory
“swap” or paging files. Computer users typically do not erase or delete this evidence, because
special software is typically required for that task. However, it is technically possible to
delete this information.

(d) Similarly, files that have been viewed via the Internet are

sometimes automatically downloaded into a temporary Internet directory or “cache.”

 
14

29. Forensic evidence. As further described in Attachment B, this
application seeks permission to locate not only computer files that might serve as direct
evidence of the crimes described on the warrant, but also for forensic electronic evidence that
establishes how computers were used, the purpose of their use, who used them, and when.
There is probable cause to believe that this forensic electronic evidence will be on any storage
medium in the SUBJECT PREMISES because:

(a) Data on the storage medium can provide evidence of a file that was
once on the storage medium but has since been deleted or edited, or of a deleted portion of a
file (such as a paragraph that has been deleted from a word processing file), Virtual memory
paging systems can leave traces of information on the storage medium that show what tasks
and processes were recently active. Web browsers, e-mail programs, and chat programs store
configuration information on the storage medium that can reveal information such as online
nicknames and passwords. Operating systems can record additional information, such as the
attachment of peripherals, the attachment of USB flash storage devices or other external
storage media, and the times the computer was in use. Computer file systems can record.
information about the dates files were created and the sequence in which they were created,
although this information can later be falsified.

(b) As explained herein, information stored within a computer and other
electronic storage media may provide crucial evidence of the “who, what, why, when, where,
and how” of the criminal conduct under investigation, thus enabling the United States to
establish and prove each element or alternatively, to exclude the innocent from further
suspicion. In my training and experience, information stored within a computer or storage

media (c.g., registry information, communications, images and movies, transactional

 
15

information, records of session times and durations, internet history, and anti-virus, spyware,
and malware detection programs) can indicate who has used or controlled the computer or
storage media, This “user attribution” evidence is analogous to the search for “indicia of
occupancy” while executing a search warrant ataresidence. The existence or absence of anti-
virus, spywate, and malware detection programs may indicate whether the computer was
remotely accessed, thus inculpating or exculpating the computer owner. Further, computer
and storage media activity can indicate how and when the computer or storage media was
accessed or used. For example, as described herein, computers typically contain information
that log: computer user account session times and durations, computer activity associated with
user accounts, electronic storage media that connected with the computer, and the IP addresses
through which the computer accessed networks and the internet. Such information allows
investigators to understand the chronological context of computer or electronic storage media
access, use, and events relating to the crime under investigation. Additionally, some
information stored within a computer or electronic storage media may provide crucial evidence
relating to the physical location of other evidence and the suspect. For example, images
stored on a computer may both show a particular location and have geolocation information
incorporated into its file data. Such file data typically also contains information indicating
when the file or image was created. The existence of such image files, along with external
device connection logs, may also indicate the presence of additional electronic storage media
(c.g., a digital camera or cellular phone with an incorporated camera). The geographic and
timeline information described herein may either inculpate or exculpate the computer user.
Last, information stored within a computer may provide relevant insight into the computer

user’s state of mind as it relates to the offense under investigation. For example, imformation
16

within the computer may indicate the owner’s motive and intent to commit a crime (¢.2.,
internet searches indicating criminal planning), or consciousness of guilt (¢.g., running a
“wiping” program to destroy evidence on the computer or password protecting/encrypting
such evidence in an effort to conceal it from law enforcement).

(c) A person with appropriate familiarity with how a computer works
can, after examining this forensic evidence in its proper context, draw conclusions about how
computers were used, the purpose of their use, who used them, and when.

(d) The process of identifying the exact files, blocks, registry entries,
logs, or other forms of forensic evidence on a storage medium that are necessary to draw an
accurate conclusion is a dynamic process. While it is possible to specify in advance the
records to be sought, computer evidence is not always data that can be merely reviewed by a
review team and passed along to investigators. Whether data stored on a computer is evidence
may depend on other information stored on the computer and the application of knowledge
about how a computer behaves. Therefore, contextual information necessary to understand
other evidence also falls within the scope of the warrant.

(e) Further, in finding evidence of how a computer was used, the purpose
of its use, who used it, and when, sometimes it is necessary to establish that a particular thing
is not present on. a storage medium. For example, the presence or absence of counter-forensic
programs or anti-virus programs (and associated data) may be relevant to establishing the
user’s intent.

30. Necessity of seizing or copying entire computers or storage media. In
most cases, a thorough search of a premises for information that might be stored on storage

media often requires the seizure of the physical storage media and later off-site review

 
1?

consistent with the warrant. In lieu of removing storage media from the premises, it is
sometimes possible to make an image copy of storage media. Generally speaking, imaging is
the taking of a complete electronic picture of the computer’s data, including all hidden sectors
and deleted files, Either seizure or imaging is often necessary to ensure the accuracy and
completeness of data recorded on the storage media, and to prevent the loss of the data either
from accidental or intentional destruction. This is true because of the following:

(a) The time required for an examination. As nojed above, not all
evidence takes the form of documents and files that can be easily viewed on site. Analyzing
evidence of how a computer has been used, what it has been used for, and who has used it
requires considerable time, and taking that much time on premises could be unreasonable. As
explained above, because the warrant calls for forensic electronic evidence, it is exceedingly
likely that it will be necessary to thoroughly examine storage media to obtain evidence.
Storage media can store a large volume of information. Reviewing that information for things
described in the warrant can take weeks or months, depending on the volume of data stored,
and would be impractical and invasive to attempt on-site.

(b) Technical requirements. Computers can be configured in several
different ways, featuring a variety of different operating systems, application software, and
configurations. ‘Therefore, searching them sometimes requires tools or knowledge that might
not be present on the search site. The vast array of computer hardware and software available
makes it difficult to know before a search what tools or knowledge will be required to analyze
the system and its data on the Premises. However, taking the storage media off-site and

reviewing it in a controlled environment will allow its examination with the proper tools and

knowledge.

 
18

(c) Variety of forms of electronic media. Records sought under this
warrant could be stored in a variety of storage media formats that may require off-site
reviewing with specialized forensic tools.

31. Nature of examination. Based on the foregoing, and consistent with
Rule 41(e)(2)(B), the warrant I am applying for would permit the law enforcement officers
exccuting this warrant to image, or otherwise copy, storage media that reasonably appear to
contain some or all of the evidence described in the warrant, and would authorize a later review
of the media or information consistent with the warrant. The later review may require
techniques, including but not limited to computer-assisted scans of the entire medium, that
might expose many parts of a hard drive to human inspection in order to determine whether it
is evidence described by the warrant. In the event that the law enforcement officers executing
the warrant are unable to image, or otherwise copy, storage media encompassed by the warrant
on-site, the warrant I am applying for would permit law enforcement officers executing the
warrant to seize such storage media for a reasonable amount of time, in order to complete the
imaging, or other copying, process at an off-site location.

32, Finally, Marios Eracleous Accounting (“the Company”) is a functioning
company that conducts legitimate business. The seizure of the computers of the Company’s
employee VASES may limit the Company’s ability to conduct its legitimate business. As
with any search watrant, I expect that this warrant will be executed reasonably. Reasonable
execution will likely involve conducting an investigation on the scene ‘of what computers, or
storage media, must be seized or copied, and what computers or storage media need not be
seized or copied. Where appropriate, officers will copy data, rather than physically seize

computers, to reduce the extent of disruption. Ifthe owner of the Company so requests, the
19

agents will, to the extent practicable, attempt to provide the owner with copies of data that may
be necessary or important to the continuing function of the Company’s legitimate business.
If, after inspecting the computers, it is determined that some or all of this equipment is no
longer necessary to retrieve and preserve the evidence, the government will return it.
REQUEST FOR SEALING

33. [anticipate executing the search warrant requested by this affidavit on
February 7, 2020. I respectfully request that the Court issue an order sealing all papers
submitted in support of this application, including this affidavit, until 24 hours following the
execution of the search warrant. VASES was arrested on February 4, 2020, and was
subsequently released on bail. Sealing is requested. to ensure that he, and any coconspirators,
do not learn of the existence of this warrant and take steps to conceal or destroy evidence that
might be located at the SUBJECT PREMISES prior to the execution of the search warrant.

34, Furthermore, I respectfully request that the government be permitted to
redact from any unsealed and publicly filed papers submitted in support of this application,
including this affidavit, the identities iil iii Those individuals’
identities are anonymized in the Complaint, where they are referred to as Individual-1 and
Indidivual-2. Premature revelation of these identities, which were used across the fraudulent
scheme, could reveal to as yet uncharged coconspirators details of the investigation that could
have a significant and negative impact on the continuing investigation and might severely
jeopardize its effectiveness.

CONCLUSION
35, WHEREFORE, your deponent respectfully requests that a warrant be

issued, pursuant to Federal Rule of Criminal Procedure 41, to seatch the SUBJECT

 
Case 1:20-mj-00109-RLM Document5 Filed 02/11/20 Page 20 of 48 PagelD #: 105

20

PREMISES, as further described in Attachment A, and to seize those items set forth in

Attachment B, that may constitute evidence, fruits and instrumentalities of violations of the

 

Subject Offenses.
OD af Se
WILLIAM BE EMPSRS
Special iM PE HSI
Swor to before me this

6" day-of February, 2020

Di tp

TE HONORABLE ROANNE L. MANN
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORK
21

ATTACHMENT A
Property to be Searched

The property to be searched is the office of Constantine Vases inside the
accounting firm named “Marios Eracleous Accounting” located at 23-09 31st Street, #2,
Astoria, New York 11105, and all clectronic devices and all locked and closed containers
found therein (the “SUBJECT PREMISES”). More specifically, the SUBJECT PREMISES
is located within the Marios Eracleous Accounting firm on the second floor of a two-story
building housing multiple businesses. When facing the building housing the SUBJECT
PREMISES on the street, there are multiple doors marked “23-09 31st Street.” A photo of
the street view of the building housing the SUBJECT PREMISES is shown here:

 

When facing the exterior of the building containing the SUBJECT PREMISES,
entrance to the SUBJECT PREMISES is gained by entering the left-most glass door marked
23-09 31st Street. This left-most glass door is marked with the names of several businesses,
including “Mario Eracleaous.” A photo of the glass door of the exterior building leading to
the SUBJECT PREMISES is included here:

 
22

 

Once inside the street-level glass door to the building, the SUBJECT
PREMISES is reached by ascending two flights of stairs to the top floor of the building where
there is a glass door bearing the name “Marios Eracleous Accounting” and the name “Royal.”
This glass door, shown in the photo below, is the entrance to the SUBJECT PREMISES:

 

Immediately inside the Marios Eracleous Accounting firm, there is a small
waiting area with a glass partition directly ahead and a door to the right of the glass partition.
Behind the glass partition is a receptionist’s desk. The SUBJECT PREMISES, which is
Case 1:20-mj-00109-RLM Document5 Filed 02/11/20 Page 23 of 48 PagelD #: 108

23

VASES’s office within the firm, is located behind a second glass partition along the back wall
of the firm’s office. The SUBJECT PREMISES, which has glass doors, is visible from the
front waiting area. The SUBJECT PREMISES is reached by entering the main office area
through the door to the right of the receptionist’s glass partition, and then turning to the right
and walking down a short hallway with a bathroom on the left, and then making a left turn at
the end of the hallway. The officer door to the SUBJECT PREMISES is then the first door
on the right. Inside the SUBJECT PREMISES is a desk with a black computer monitory on
it and multiple file cabinets behind the desk. The Jaw enforcement agent who visited the
office on February 5, 2020 and confirmed the location of the SUBJECT PREMISES with
Mario Eracleous will be present for the execution of the search warrant.

 
24

ATTACHMENT B

Property to be Seized

]. For the period from November 2012 through December 2017, all items,
including documents, records, evidence, fruits and instrumentalities, relating to violations of
18 U.S.C. § 656 (embezzlement by bank employee); 18 U.S.C. §§ 1343, 1349 (bank fraud,
wire fraud and conspiracy to commit the same); 18 U.S.C. § 1028A (aggravated identity theft);
and 18 U.S.C. §§ 1956, 1957 (money laundering and conspiracy to commit the same),
including but not limited to:

(a) Any and all records, including ernails, federal and state tax returns, workpapers,
general ledgers, general journals, cash receipts journals, cash disbursement
journals, payroll records, credit card & bank statements, deposit items,
withdrawal items, banking financial receipts, correspondences and applications
to/from credit card/merchant processors, company bills, records identifying
ownership of entities, and sales invoices related to the following individuals and
entities:

i.
ii.
iii. Freeform International, Inc. (“Freeform”);
iv. Blackstone Capital Group, LLC (“Blackstone”);
v. M&H Sportswear, Inc. (“Mé&A”); and
vi. Global Network Marketing Solutions.

(b) Point of sale terminals.

(c) Computers or storage media used as a means to commit the violations described
above, including bank fraud, wire fraud and conspiracy to commit the same,
aggravated identity theft, and money laundering and conspiracy to commit the
same.

(d) For any computer or storage medium whose seizure is otherwise authorized by
this warrant, and any computer or storage medium that contains or in which is
stored records or information that is otherwise called for by this warrant
(hereinafter, “COMPUTER”):

i, evidence of who used, owned, or controlled the COMPUTER at the time
the things described in this warrant were created, edited, or deleted, such
as logs, registry entries, configuration files, saved usernames and
passwords, documents, browsing history, user profiles, email, email
contacts, “chat? instant messaging logs, photographs, and
correspondence;

 
iL.

iii.

iv,

Vi.

Vi.

vili.

ix.

XL

xii

xii.

25

evidence of software that would allow others to control the
COMPUTER, such as viruses, Trojan horses, and other forms of
malicious software, as well as evidence of the presence or absence of
security software designed to detect malicious software;

evidence of the lack of such malicious software;

evidence indicating how and when the COMPUTER was accessed ot
used to determine the chronological context of COMPUTER access, use,
and events relating to crime under investigation and to the COMPUTER

user;

evidence indicating the COMPUTER user’s state of mind as it relates to
the crime under investigation;

evidence of the attachment to the COMPUTER of other storage devices
ot similar containers for electronic evidence;

evidence of counter-forensic programs (and associated data) that are
designed to eliminate data from the COMPUTER;

evidence of the times the COMPUTER was used;

passwords, encryption keys, and other access devices that may be
necessary to access the COMPUTER;

documentation and manuals that may be necessary to access the
COMPUTER or to conduct a forensic examination of the COMPUTER;

records of or information about Internet Protocol addresses used by the
COMPUTER;

records of or information about the COMPUTER’s Internet activity,
including firewall logs, caches, browser history and cookies,
“bookmarked” or “favorite” web pages, search terms that the user
entered into any Internet search engine, and records of user-typed web

addresses;

contextual information necessary to understand the evidence described
in this attachment.

As used above, the terms “records” and “information” includes all forms of
creation or storage, including any form of computer or electronic storage (such as hard disks
or other media that can store data); any handmade form (such as writing); any mechanical form
(such as printing or typing); and any photographic form (such as microfilm, microfiche, prints,
Case 1:20-mj-00109-RLM Document5 Filed 02/11/20 Page 26 of 48 PagelD #: 111

26

slides, negatives, videotapes, motion pictures, or photocopies).

The term “computer” includes all types of electronic, magnetic, optical,
electrochemical, or other high speed data processing devices performing logical, arithmetic, or
storage functions, including desktop computers, notebook computers, server computers, and

network hardwate.

The term “storage medium” includes any physical object upon which computer _
data can be recorded. Examples include hard disks, RAM, floppy disks, flash memory, CD-
ROMs, and other magnetic or optical media.
Case 1:20-mj-00109-RLM Document 5 Filed 02/11/20 Page 27 of 48 PagelD #: 112

apt

EXHIBIT 1

 

 
DMP: JGHAIRA/BFP
FE. #2018R01373

UNITED STATES DISTRICT COURT
FASTERN DISTRICT OF NEW YORK

 

 

 

 

ee eee K
UNITED STATES OF AMERICA TO BE FILED UNDER SEAL
- against ~ COMPLAINT AND AFFIDAVIT IN
SUPPORT OF APPLICATION FOR.
ABED AHMAD, ARREST WARRANT
ALAA AHMAD,
CLAUDIA AYOUR, No. 20-MIJ-106
-MOUSTAFA AYOUB and . (18 U.S.C. §§ 1349 and 1956(h))
CONSTANTINE VASES, ~
‘Defendants,
ne een eee eee vw

RASTERN DISTRICT OF NEW YORK, SS:

JEFFREY A. MILLER, being duly sworn, deposes and states that he isa
Supervisory Special Agent with.the Internal Revenue Service, duly appointed. according to
law and acting as such. an

Bank Fraud Conspiracy
In of about and between November 2012 and June 2017, both dates being

approximate and inclusive, within the Eastern District of New York and elsewhere, the

defendants ABED AHMAD, ALAA AHMAD, CLAUDIA AYOUB, MOUSTAFA AYOUB’

and CONSTANTINE VASES, to gether with others, did knowingly and intentionally conspire

- to execute and attempt to execute a scheme and attifice to defrand JPMorgan Chase & Co., a
financial institution, and to obtain moneys, funds, credits, assets and other property under the

custody and control of said financial institution, by means of one of more materially false and

 

 

 
fraudulent pretenses, representations and promises, coritrary to Title 18, United States Code,
Section 1344). |
(Title 18, United States Code, Section 1349)
Money Laundering Conspiracy

In ot about and between November 2012 and June 2017, both dates being
approximate and inclusive, within the Eastern. District of New York. and elsewhere, the ~
defendants ABED AHMAD, ALAA AHMAD, CLAUDIA AYOUB, MOUSTAFA AYOUB |
and CONSTANTINE VASES, together with others, did knowingly and intentionally conspire
to conduct one or more financial transactions io and affecting interstate commerce, which
involved the proceeds of a specified unlaseful activity, to wit; bank fraud conspiracy, knowing
. that the property involved in the financial transactions represented fhe proceeds of some form
of unlawful activity and knowing that the transactions were designed in whole or in. part to
conceal and disguise the nature, the location, the source, the ownership and the control of the
proceeds of the specified unlawful activity, contraty fo Title 18, United States Code, Section
1956@\ DEO. |

(Title 18, United States Code, Section 1956(h))

The source of your deponent’s information and the grounds for his belief are
as follows:! | - |
| 1. I have been employed as a Special Agent with the internal Revenue

Service-Criminal Investigation for: approximately nineteon yeatts. I am currently a

 

! Because the purpose of this Complaint is to set forth only those facts necessary |
to establish probable cause to arrest, | have not described ali the relevant, facts and

circumstances of witch I am. aware.

 

 
Supervisory Special Agent assigned to the New York Field Office. I am responsible for,
among other things, supervising, conducting and assisting in investigations into various white
collar crimes including tax fraud, tax-telated fraud, bank frand, money laundering and identity
theft. I have participated in and conducted numerous investigations, during the course of
which I have interviewed suspects and witnesses, executed court-authorized search and arrest
warrants, and used other investigative techniques to secure relevant information, As aresult
of my training and experience, I am familiar with techniques and methods of operation used
by individuals involved in criminal activity to conceal theit activities from detection by law
enforcement. .

2. I have personally participated in the investigation of the offenses
discussed below. — I am familiar with the facts and circumstances of this investigation from:
(a) my supervision of and participation in this investigation; (b) my review of records and
reports generated by other law enforcement agents in the United States and elsewhere,
including interviews of witnesses; (c) my review of communications recovered during the
investigation; and (d) information provided to me by other agents and law enforcement
officials.

A. Overview

3, As set forth in detail herein, the investigation has revealed that from at

least ag eatly as November 2012 through at least June 2017 (he “Charged Period”), the
defendants ABED AHMAD, ALAA AHMAD, CLAUDIA AYOUB, MOUSTAFA AYOUB
and CONSTANTINE VASES (collectively, the “D efendants”) conspired with each other and

, others, kmown and unknown, to deftand JPMorgan Chase & Co, (“IPMC”) and its customers

by stealing millions of dollars from more than forty individual JPMC bank accounts, many of

 
4

which were held by bank branches in Queens, New York. The Defendants also conspired
with each other and others to launder the proceeds of their fraud by, among other things, usmg
acomplex web of financial transactions, shell entities, business and personal financial accounts
and fictitious and stolen identities to receive, hide and ultimately transfer stolen funds to
themselves and other coconspirators. ‘in total, the Defendants and their coconspirators
engaged in more than 900 financial transactions to misappropriate more than $7.6 million of
JPMC victim funds (the “JPMC Victim Funds”) through each of their fraudulent means, which |
they then Janndered and distributed among themselves and other coconspirators,
B. The Defendants

ABED AHMAD & ALAA AHMAD
4, From approximately September 2007 to May 2014, ABED AHMAD

(“ABED”) worked as a manager at a JPMC branch located in Astoria, Queens. From at least
November 2012 until he left JPMC in approximately May 2014, ABED abused his position of
trust at the bank by repeatedly using its internal computer systems to access the customer
account profiles of bank accounts belonging to more than 60 individual JPMC bank customers,
ABED had no known legitimate business purpose for accessing these accounts, most of which
were held by customers who were deceased by the time ABED bepan accessing their accounts.

ABED accessed high-dollar value accounts, many of which were ptimarily funded by recutring

benefit payments from the United. States Social Security Administration and Department of

Veterans Affairs.

5. ALAA AHMAD (“ALAA”), ABED’s brother, worked for IPMC from
approximately December 2008- until January 2017, most recently as arelationship banker at a

Queens branch. While working at JPMC, ALAA also repeatedly used the internal computer

 

 
systems to access high-value accounts, also with no known legitimate business purpose for
doing so.

6. In total, ABED and ALAA accessed more than 80 JPMC accounts held
in the names of approximately 64 individual bank customers (the “JPMC Victim Accounts”),
all of which were subsequently drained of the majority of their funds as part of the bank fraud.
and money taundering conspiracies described herein.

7. ABED and ALAA left their employment with JIPMC before their
criminal activity was discovered. “ABED and ALAA both received a share of the
misapproptited fands from the JPMC Viotim Accounts for their roles in the bank frand and
money laundering conspiracies. After leaving JPMC, ABED and ALAA relocated to Florida
and began operating Nai Restauxant, LLC (“Nat”), which did business as a restaurant under
the name La Vie Lebanese Restaurant (“La Vie”), As set forth in greatet detail below, records
show that ABED’s and ALAA’s “coconspitators, including MOUSTAFA AYOUB and
CONSTANTINE VASES, funded a significant portion of the cost of La Vie using money
stolen from the JPMC Victim Accounts that were impropeity accessed by ABED and ALAA.

MOUSTAFA AYOUB & CLAUDIA AYOUB

8. The investigation has revealed that in furtherance of the bank frand and

money laundering conspiracies charged herein, MOUSTAFA AYOUB CMOUSTAFA”),
along with his other coconspirators, including his girlfriend CLAUDIA AYOUB
CLAUDIA”), created and controlled numerous ‘bank and credit card accounts, as well as
businesses and shell entities, using the names and identifying information of muittiple
individuals, inchiding family members and other associates, to create a web of financial

transactions to diseuise the nature, source, location, ownership and origin of the money that

 
MOUSTAFA, CLAUDIA and the other coconspirators misappropriated from the JPMC

Victim Accounts.

9, Both MOUSTAFA and CLAUDIA reside in Queens, New York and
lived there throughout the Chatged Period, From approximately 2011 to 2015, MOUSTAFA
‘arid CLAUDIA rented an apartment on 29th Street in Astoria, Queens (the “29th Street
Address”), MOUSTAFA, CLAUDIA and other coconspiratots repeatedly used the 29th
Street Address to create and manage a string of financial accounts and business entities that

they used to transfer, launder and distribute among themselves misappropriated JPMC Victim

Funds. .
10, Additionally, in approximately 2012, MOUSTAFA and CLAUDIA
purchased a home on 42nd Street in Astoria, Questis (the “42nd Street Address”).
. . 4 .

MOUSTAFA and CLAUDIA also used this address to operate numerous financial accounts

used to misapproptiate and launder JPMC Victitn Funds.
11. The investigation has revealed that MOUSTARA and CLAUDIA

received moro than $2 mitlion in misappropriated JPMC Victim Funds during the Charged
Period. They did so by, among other things, using numerous financial accounts and business

entities, including shell companies, tied to their 29th Street Address and 42nd Street Address:

 

CONSTANTINE VASES
12. CONSTANTINE VASES (“VASES”) is tax preparer and self-identified

accountant who resides in Long Island, New York and works in Queens, New York, VASES
helped manage shell companies, including Freeform. International, Inc, and Blackstone Capital
- Group, LLC, which were used to receive and redistribute stolen JEMC Victim Funds among

VASES and his coconspirators. VASES also produced fraudulent financial documentation,

 

 
7

including fictitious bank statements and invoices for goods and services and at least one
fraudulent tax return, all in furtherance of the bank fraud and money laundering conspiracies.
; Furthermore, records, including a review of VASES’s emails obtained pursuant to a judicially
authorized search warrant, show that VASES was the purported accountant for entities
| controlled by ABED and MOUSTAFA that were used to launder JEMC Victim Funds during
the Charged Period. . | |
13. VASES received at least approximately $600,000 in IPMC Victim
Funds during the Charged Period, iocluding a significant potion laundered through ‘multiple
accounts before ultimately being transferred into VASES’s home equity line of credit (the
“VASES HRLOC Account”) against his home in Queens, New York, which VASES and his
‘wife owned from approximately 2016 through March 2019. .

C.  The-Assumed Identities |

 

14, The investigation has | also revealed that the Defendants repeatedly used
the names and personally identifiable information (“PIL”) of mimerous people, including the
holders of PMC Victim Accounts, In particular, the Defendants used the identities of real
individuals to create and operate more fhan AQ financial accounts central to the bank fraud and
money laundering conspiracies, .One such individual (“Individual-1”) lived in Brooklyn until
July-2011. Records show that on or about July 29, 2011, Individual-i left the United States
and has not returned since. A second such individual (Individual-2"), lived in Queens until
on ot about September 4, 2014 when he/she left the United States.“ Individual-2. has not
returned to the United States. | : |
15. Records, including bank. and oredit card statements, show that after

- [pdividual-1 and Individual-2 left the United States, MOUSTAFA, CLAUDIA, VASES and

\

 

 
other members of the conspiracy used their names and Pil, including their dates of birth and
driver’s license information, to operate numerous bank and credit card accounts and business
entities to misappropriate and launder JPMC Victim Funds, tn total, the Defendants and their
coconspirators used such bank and credit card accounts to transfer approximately $6 million
from JPMC Victim Accounts directly into accounts in the names of Individual} and:
Individnal-2, which were controlled by the Defendants and their coconspitators.

16, By way of illustration, MOUSTAFA and CLAUDIA operated numerous
bank and credit card accounts in Individual-1’s name that were directly tied to the 29th Street
Address and 42nd Street Addtess. These accounts received and laundered money stolen from
JPMC Victim Accounts, For example, records show that a Citibank Account in Individual-
{’s name ending 7814 (the “Tndividual-1 9814 Accoutit”) was registered to the 29th Street
Address, years after Individual-1 left the United States. “The Individual-1 9814 Account

. received. approximately $1.1 million in JPMC Victim Funds, much of which was subsequently
transferred to personal and. business ‘bank accounts controlled by MOUSTAPA, CLAUDIA,
VASES and other coconspitators. Records further show that the Individual-1 9814 Account,
was also used on at least one occasion in 2014 to pay the monthly rent for the 29th Street
Address. The payment was made viaa checte drawn. on the Individual-1 9814 Account and |
purportedly signed by Individual-1 | despite his/her having been outside the United States since
approximately September 2011. Furthermore, banlc security records show MOUSTAFA and’ —

CLAUDIA in Match and April 2017 depositing laundered IPMC Victim Funds into the

Individual-1. 9184 account, .

17. As another example,, a Citibank account in Individual 2°s name and

ending 1797 (the “Individual-2 1797 Account”) was registered to a P.O, Box in Astoria, New

4

 

 
York. Bank records show that the Individual-2 1797 Account was used on multiple occasions
to launder and distribute JPMC Victim Funds among the coconspirators, including to pay tens

of thousands of dollars of JPMC Victim Funds to the VASES HELOC Account.

D, ‘ The Business Entities Used to Receive and Launder Misappropriated Funds
18. In addition to using assumed identities io perpetrate the bank fraud and

money laundering conspiracies, the Defendants and theix coconspitators also used a series ‘of
business entities to receive, transfer, launder and distribute proceeds from. the fraud, including’ ~
multiple shell entities whose sole purpose was to facilitate the frauds. In fact, by establishing
many of these shell companies, membets of the conspiracy, including ABED, ALAA,
MOUSTAFA, CLAUDIA and VASES, were able to control bank accounts, acquire credit
cards and obtain point-of-sale credit card terminals (“POS terminals”) 2 used to
misappropriate and launder JPMC victim funds.

Wai Restaurant, LLC & La Vie
19. Records show that on or about March 4, 2016, Nai restairant was.

registered using the address of a residence owned by ALAA in Florida. ABED lived at this
tesidence fiom approximately 2015 to 2018, and ALAA lived there with him ftom
approximately 2017 to 2018. Records show also ‘that ABED and another telative are
managers of Nai which, as ‘set forth above, did business as La Vie. Records show that
MOUSTAFA, CLAUDIA and VASES funded a significant portion of the cost of La Vie using

misappropriated JPMC Victim Funds.

 

2 4 POS terminal is an electronic device used to process catd payments at retail
locations, A POS terminal generally does the following: reads the information off a
-customer’s credit or debit card and cheoks whether the funds in a customer’s bank account are _

sufficient.

 

 
10

Swap Real Estate & Global Network Marketing Solutions

20, During the Charged Period, ABED registered Swap Real Estate, LLC
(‘ ‘Srap”) in Morida and Global Network Marketing Solutions Incorporated (“Global”) in New
York. Records show that both businesses existed in name only and were used as pass-through
entities for ABED, ALAA and their coconspirators to launder and’ distribute misappropriated.
IPMC Victita Funds; During thé Changed Period, both ABED and ALAA used financial
accounts in the name of Global and Swap to receive stolen JPMC Victim Funds.

Mé&H Sportswear, Tne. | .

21. M&H Spastsween, Inc. (“M&H”) is a purported sportswear company
based in Queens, New York, and doing business under the name “Clothing Zone, Inc,”
Records show that MOUSTAFA is M&H’s CEO and that the business address is the 29th
Street Address. In addition to its corporate filings, numerous bank accounts and other records
link M&H to the 29th Street Address and the 42nd Street Address. Records farther show that
M&H and its associated financial accounts were used repeatedly by MOUSTAFA, CLAUDIA,
VASES and other covanspitutots to receive, distribute and launder JPMC Victim Funds,

Astoria Food Mart, Inc,
22. Records show that during the Charged Period, MOUSTAFA was also

 

the president and owner of a Queens restaurant and grocery store, known at various points in

time as. Astoria Food Mart, Inc. (“Astoria Food”), Nour Foods and Cedars Meat House. This |
business, ons of the only brick-and-mortar locations used in furtherance of the charged :
conspiracies, was used by MOUSTAFA, CLAUDIA and others to receive and launder JPMC
Victim Funds, including laundered payments of such funds to Global, the shell entity

controlled by ABED and ALAA, For exatuple, between approximately February and April

 
il

2014, five payments totaling approximately $88,000 of laundered JPMC Victim Funds were
paid via check to Global from Astoria Food bank accounts controlled by MOUSTAFA.
Woodbury Port, Inc,

23. Woodbury Port, Inc. (“Woodbury”) was registered in New York on or
about November 18, 2014. . Woodbury’s address was registered as the 42nd Street Address.
Records show that Woodbury is a shell company which, im fact, does no real business, Ta
financial account documents for Woodbury, MOUSTAFA’s daughter is listed as the president,
Records show that at the time’ Woodbury was registered in New York, MOUSTAFA’s
danghter was living outside of the United. States, After Woodbury was registered,
approximately three bank and credit card accounts were opened in its name at various financial
institutions, with MOUSTARA’s daughter as the sols signatory, .One of these accounts, also
registered to the 42nd Street Addtess, was used to recetve JPMC Victim Fonds and to distribute
those fundsto ABED, ALAA, MOUSTAFA, CLAUDIA and VASES, among others, |

2A, For example, records, including bank security footage, show that from
- approximately September through November 2016, ALAA deposited more than $80,000 of
JEMC Victim Funds into a Swap business bank account for which ABED was a signatory.
The deposits were made in taultiple transactions via checks drawn on a Woodbury bank
account Lor which MOUSTAFA's daughter was the sole signatory and which was registered
using the 42nd Street Address. | The primary source of the funds transferred from Woodbury
to Swap frome the checks deposited by ALAA came from JPMC Victim Accounts accessed by
ABED and ALAA. | | |

25.  Farthermore, records, tholnding bank security footage, also show that on.

ot about October 10, 2016, ALAA. deposited into a bank account in his name a check for

 
12

approximately $5,000 drawn on the same Swap account into which be deposited more than
$80,000 as described above:

Freeform Intemational, nc. .

26. On or about February 19, 2013, Freeform International, Ine.
(“Freeform”) was registered in New York. Records show that the company’s address is the
29th Street Address, Freeform holds itself out as a wholesale appatel company; in fact, if”
does no real business. Instead, VASES, MOUSTAFA, and other coconspitators opened
numerous bank and credit card accounts in Freeform’s tame throughout the Charged Period
that were used to receive and disiribute JEMC Victina Funds. |

27. For example, on or about November 24, 2014, two Freeform. business
accounts were opened online at Wells Fargo. These Freeform accounts, ending +8025 (the -
“WE-8025 Account”) and -8033 {the “WF-8033 Account”) each listed Freeform’s address as
the 29th Street Address. Individual-1 was the sole signatory on both these business accounts,
despite Individual-1’s absence from the United Stales since July 2011. These Freeform
accounts received and laundered JPMC Victim Funds, which were then distributed to ABED,
CLAUDIA, MOUSTAFA, VASES and other cocorspirators. For example, records show that
at least one check written from the WF-8025 Account and purportedly signed by Individual-1
. was used to pay CLAUDIA and MOUSTAFA?s rent at the 29th Street Address. Additionally,
bank. security records from Pebruaty and March 2017 show CLAUDIA cashing multiple :
checks drawn from the WE-8025 Account payable to Woodbury.

28, As another example, approximately $700,000 of jeundered JPMC.

Victim Funds were paid from a Freeform Bank of America bank account to an M&H bank

 

 
13

account controlled by MOUSTAFA and CLAUDIA. Individual-1 was again listed as the sole
signatory on the Freeform account, which was registered to the 29th Street Address in 2014.

29. Tn total, the Defendants used Freeform and its associated financial
accounts to suisappropriate more than $2 million of JPMC Victim Funds.

Blackstone Capital Group, LLC
30. Records show that Blackstone Capital Group, LLC (“Blackstone”) ‘was

incorpotated as an LLC in New York on or about March 1, 2010 and registered to the

accounting firm where VASES works in Astoria, Queens, In Blackstone’s 2012 New York

State biennial filing, VASES signed the filing and identified himself as a “Member” of the —

company. As with Freeform, the investigation has revealed that VASES and other members
of the conspiracy used bank and credit card accounts in the name of Blackstone to receive and

launder stolen JPMC Victim Funds,
31. ~ Specifically, records show that VASES worked to obtain POS tertuinals

and merchant account services for both Freeform and Blackstone, The terminals, which were
delivered to VASES’s office, were then used to charge nearly $2 million worth of fictitious
sales paid with JPMC Victim Fubds. .

E. Bank Account Transfers

32. The Defendants conspired with each other and others to misappropriate

IPMC Victim Funds in two central ways. ‘The first method was to transfer money directly
from the JPMC Victim Accounts accessed by ABED and ALAA while they were working at
JPMC, These initial transfers were made predominantly through fraudulent checks, online

and wite transfers into numerous “THiest Pass” bank accounts ‘held at various financial

 
14

institutions? The majority of these First Pass financial accounts were held in the names of
Individual-1 and Individual-2, and controlled ahd operated by the Defendants and their — -
coconspitators. The Defendants and their coconspirators then used these First Pass accounts
to transfer the stolen funds and launder them through a second layer of personal and business
bank accounts used and controlled by the Defendants and other members of the conspiracy,
including into » the accounts of shell companies they created and controlled. The Defendants
and their coconspirators then further laundered the stolen funds by transferring them to other
financial accounts that they conttolled. |

33, By way of illustration, on or about November 13, 2012, ABED used
JPMC’s internal computer system. fo access the bank account information of a JPMC customer
(“Victim-1”). "At the time ABED began accessing Victim-l’s account tthe ‘Victim-1
Account”), Victim-1 had been deceased for approximately ten yeats and the account had a
balance of approximately $650,000. Victim-1 ‘was the sole signatory on the Victin-1
Account and, with the exception of automatic deposits and regularly scheduled debit
| transactions, the account: had been dormant for years. ABED had no tmown legitimate .
business purpose for annessing the Victim-1 Account. | .

34, On ot about November 16, 2012, four days after ABED first accessed

the Victim-1 Account within JPMC’s computer systems, a JPMC online account was created

for the Victim-1 Account.

 

4 First Pass rofers to the initial transfer of IPEMC Victim Fonds from the
PMC Victim Accounts inte a set of financial accounts controlled and managed by members

of the conspiracy.

 
15

35. Records show that between approximately November 13, 20 12 and July
23, 2013, ABED used JPMC’s internal computer systems to access the Victim-1 Account at
least 20 more times, all for no Inmown legitimate business purpose. During the same period,
approximately $500, 000 was misappropriated and ‘transfeered out of the Victim-1 Account.
‘The transfers s were made Primarily through fraudulent checks # purportedly signed by Victim-i,
as well as by a wire transfer,

36. The majority of funds transferred from the Victim-1 Account were
transferred to a First Pass account held in the néime of Individval-1. The account; which was
controlled by the Defendants and other members of ‘the conspitacy, was held at JPMC and
ended in 9119 the “{ndvidual-1 9119 Account”), Records show that approximately eight
transactions were executed drawing off a total of apptoximately $500,000 from the Victim-1
Account, Three of these transactions were checks purportedly signed by Victim-1, despite
. his/her being deceased forten years, and deposited into the Individual-1 9119 Account, Those
iransactions, totaling more than $275,000 in Victim-I funds, wete as follows:

e Check #468 dated January 28, 2013 payable to Individual-1 for $95,500 with the
memo line “Mortgage Down Payment” deposited into the Indvidual-1 9119 ?
Account at JPMC and posted on February 1, 2013.

e Check #474 dated January 30, 2013 payable to Individual-1 for $94,512.65 with -
the memo line “Estate Account” deposited into the Indvidual- 1 9119 Account at

~ JPMC and posted on January 30, 2013.

° Check # 482 dated February 4, 2013 payable to Individual-1 for $86,129,60 with
the memo line “Final Payment MTG L045-396246858” deposited into the-
Indyidual-1 9119 Account at IPMC and posted on February 4, 2013,

37, Almost immediately after the misappropriated Victim-1 Account funds

were deposited into the Individual-1 9119 Account, approximately $86,500 was laundered and

 
[6

distributed to accounts held by MOUSTAFA and VASES, | Specifically, on or about January
- 31, 2013, $75,000 was transferred from the Individual-{ 9119 Account into the VASES
HELOC Account. Then, on or about February 1, 2013, approximately $11,500 was
sransfatred to MOUSTAFA’s business account for M&H.
38, Furthermore, bank records show that; through the use of three other First
Pass accounts, the Defendants transferred and laundered an additional $225,000 from the
| Victim-1. Account into accounts controlled by MOUSTAPA, CLAUDIA and VASES,
including to the VASES HELOC Account and additional bank accounts in the name of M&H
and Astoria Food controlled by MOUSTAFA. | |
39, Records show that ABED also used his position at JPMC to access the
Individual-1 9119 Account within JPMC’s internal computer systems on. multiple occasions .
around the time of the above-described transactions, again for no known legitimate business
purpose. | |
40. By July 2013, ABED and ‘his ‘coconspirators had misappropriated
hundreds of thousands of dollars from the Victim-1 Account, At around this time, ABED.
submitted to IPMC a powet of attorney request purporting to be from Viotiva-1 giving ©
permission to Individual-1 to control the remaining fonds in the Victim-L Account, When
JEMC tisk management personnel followed-up with ABED on this power of attomey request,
ABED falsely stated that he had spoken to Victim-1 and that Vietim-i had personally approved
the Dower of attorney as well as checks previously written frorn the Vietim-1 Account to
- Individnal-t for, among other things, a mortgage payment. In fact, at “the time, Victim-1 had
been ‘deceased for approximately ten years, Ultimately, JPMC denied the power of attorney.

request. Furthremote, at around the time in Jaly 2013 that ABED provided false information

 

 
17

__ to JPMC, he also used JPMC’s internal computer systems fo again access’ the Victim-1
Account noultiple times for no known legitimate purpose.

4J. The investigation has revealed that, in a likely effort to avoid such
scrutiny in the future, the Defendants stopped using paper checks to misappropriate JIPMC
Victica Funds and instead began using online and wire transfers’ to. do so. For example,
records show that on or about November 9, 2013, ABED used his position. at IPMC to access
the account of another JPMC customer (“Victim-2”) approximately three times for no known
legitimate business purpose, At the time, Victim-2 had resided outside the United States for |
years and his/her account (the “Victim-2 Account”) had. been dormant for years, other than
'_ regularly-scheduled interest payinents tothe account. Victim-2 was the sole signatory on the
account, | |

42, When ABED first accessed the Victim-2 Account on or about November
9, 2013, it had a balance’ of approximately $1 million. Shortly thereafter, beginning on or
about November 14, 2013, and continuing through on ot about December 19, 2013,
approximately eight transfers were executed from the Victim-2 Account to a First Pass account
controlled by the Defendants. Specifically, eight wire transfers totaling approximately $1
toillion were made from the Victin-2 Account to a TD Ameritrade Account ending 9144 held
in the name of Individual-1 (the “Individual-1 9144 Account”). Immediately before the first
transfer of funds received from the Victim-2 Account, the Individual-1 9144 Account had a
negative account balance, . .

43, Records show that the Individual-1 9144 Account was opeated on oF
about November 17, 2011, approximately three months after Individual-1 left the- United

States, Both the P.O, Box and email account used to open Individual-1 9144 Account are

 

 
18

linked to numerous othor financial accounts opened in Individual-1’s name and whith were
: used to launder IPMC Victim Funds, including payments to MOUSTAFA and CLAUDIA.
44, Records further show that once the misappropriated funds from the
“Viotim-2 Account reached the Individual-1 9144 Account, the coconspirators further
laundered the proceeds by iratisferring approximately $1 million in misappropriated funds into —
two different accounts held. in the name of Individual-L: a Bank of America account (the
“Individual-1 3833 Account") and the Individual~1 9814 Account, which is described above,
The money was laundered to these two accounts using approximately fifteen wire transfers
executed from approximately November 18, 2013 through January 22, 2014, |
45, The Defendants then further laundered the fends from the Victim-2
“Account and distributed the proceeds among themselves. ‘Specifically, between December
2013 and February 2014, MOUSTABA received more than $100,000 in Victim-2 funds via
checks purportedly signed by Victim-2 made payable to MOUSTAFA?s business, Asioria
Food, and deposited into MOUSTAFA-controlled bank accounts. MOUSTABA then paid
tenis of thousands of dollars of these funds to ABED through transfers to Global, ABED's shell
entity. Additionally, as set forth aboye, records, including bank security camera records,
show that CLAUDIA and MOUSTAFA used the Individual-1 9814 Account to make deposits
of JPMC Victim. ‘Bands, .
A6, The investigation bas revealed that during the Charged Period, the
Defendants used the above-described scheme to misapptoptiate and launder more than $4

million in JEMC Victim. Funds from numerous JPMC Victinn Accounts, all of which were

accessed by ABED or ALAA using JPMC’s internal computer systems.

 

 
' 19

F. Credit Card Transfers

 

47, The other primary method the Defendants used to misappropriate JPMC
Victim Funds involved transferring the funds from JPMC Victim Accounts to make ‘payments
to a seties of credit card sooounts controlled and operated by the Defendants and their

coconspirators. The Defendants used credit cards in the names of Individual-I and

Individual-2 to charge sales by the shell companies they controlled, like Freeform and —

Blackstone, principally using the POS terminals obtained by VASES. They then transferred -

fonds from. the JPMC Victim Accounts to pay these charges, which had the effect of
transferring the JPMC Victim Funds to the shell companies controlled by the Defendants.
The Defendants also transferred personal credit card balances to the credit cards i in the names

of Individual-1 and Individual-2, and then used JPMC Victina Funds to pay offthe credit card

balances.

Ag, * Specifically, approximately 24 oredit card. accounts in Individual-1’s and
individual-2’s names received approximately $2 million in payments directly from JPMC
Victim Accounts. Approximately $1.2 million more was paid to business oredit card accounts
for which Individual-1 and Individual-2 were the signatories.

49. For example; between approximately 2015 and 2017, ati American
Exptess (“Amex”) credit card ending 23-1004 in the name of Blackstone and Individual-2 (the
“Individual-2 Amex Account”) teceived more than $700,000 in payments from approximately
16 JPMC Victim Accounts. Records, including Internet Protocol (“IP”) data, show that this
Amex account was opened in the United States after Individual-2 left the country. The
account charged more than $700,000 in fictitious sales at Freeform, the shell company

controlled by MOUSTAFA and VASES. Records farther show that a Freeform bank account

 
20°

funded in part by the fictitious sales subsequently transferred misappropriated JPMC Victim

Funds to VASES, MOUSTAFA and other coconspirators and entities controlled by them,

including Woodbury.

, 50, As another example, between. approximately 2015 and 2016, an

_Ametioan Express oredit catd in Individual-1’s name etiding 35-1005 (the “individual Amex
Account”) received approximately $2,500 in payments froma JPMC Victim Account accessed
_ by ALAA using JPMC’s computer systems, Records, including IP data, show that the
-Tadividnal-1 Amex Account was opened in the United States after Individual-1 left the country
and that the address for the account was the 29th Street Address. Records further show that
in August 2016, MOUSTAFA usod the Individual-1 Amex Account to parchase eyeglasses.
. | 5 Le Records: also show that a-credit card opened at First National Bank of
| ‘Omaha in Individual-2’s name after he/she left the United States received payments of more
than $50,000 during the Charged Period from approximately three JPMC Victim Accounts
accessed by ABED and ALAA, Records show that on of about December 22, 2014, ABED

attempted to use the First National Bank credit card. account to make a purchase at Costco.

52, As another example, a TD Bank credit card in Individual-1’s name -

received. approximately $39, 000 in funds tnisappropriated from a JPMC Victir Account

Records show that on or about March 17, 2016, CLAUDIA used the. credit card to make a

- purchase ata Cvs store neat her residence in Astoria, Queens.

53, In total, ABED, ALAA, CLAUDIA, MOUSTAFA and. VASES

- conspired to gether and. with others to misappropriste approximately $3.2 tnillion using the

credit-card scheme desctibed above. Of this $3.2 million, approximately $1.7 million. of

 
21

. misappropriated JPMC Victim Funds was transacted through Freeform and distributed through
multiple financial transactions to accounts maintained and controlled by the coconspizators.
WHEREFORE, your deponent respectfully requests that arrest warrants issue
for defendants ABED AHMAD, ALAA AHMAD, CLAUDIA AYOUB, MOUSTAFA
AYOUB and CONSTANTINE VASES, so that they may be dealt with according to law. I
further request that-this affidavit, and the arrest warrants, be filed under seal as premature
_ disclosure of this application -would give the Defendants an opportunity to destroy evidence, .
harm or threaten victims or other witnesses, change pattems of bekavior, notify confederates
and flee ant evade prosecution, with the exception that the complaint and attest warrants are
uosealed for the limited purpose of disclosing the existence of or disseminating the complaint
and/or arrest warrant to relevant US. foreign of intergovernmental authorities, at the
discretion of the United States and in conneetion with efforts to prosecute the defendants or

secure the defendants’ arrest, extradition ot expulsion, or as otherwise required for the

purposes of national security. . OZ

JEFEREY A, MILLER
Supv. Special Agent, Internal Revenue Service

Sworn to before me this
3rd daly of February, 2020

 
 

 

HONORABLE ROANNE L, MANN
TED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORK

 

 
